Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 11/30/2021 have obviated the rejections of record. Accordingly, claims 1-3 and 5-7 are allowable over the prior art because the prior art does not disclose an oil cooler that cools oil flowing through the oil passage, wherein the oil cooler includes a cooling pipe that forms part of the oil passage, and the cooling pipe forms at least part of each of the second oil passage, the third oil passage, and the fourth oil passage, wherein a first end of the cooling pipe is a part of the second oil passage, a second end of the cooling pipe is part of the fourth oil passage, the cooling pipe is configured to extend only upward in the gravitational direction and in the horizontal direction from the first end of the cooling pipe disposed on a speed increaser side of the oil cooler to the second end of the cooling pipe disposed on an oil pan side of the oil cooler, the axis of the high-speed shaft coincides with the axis of the low-speed shaft, and the centrifugal compressor is configured to be mounted on a vehicle so that the oil pan is located on the lower side and downward in the gravitational direction with respect to the axis line of the high-speed side shaft and the axis line of the low-speed shaft, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745